EXHIBIT 10.1(b)

 

FORM OF EMPLOYEE RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of             ,
200  between Symmetry Medical Inc., a Delaware corporation (the “Company”), and
                        (“Grantee”).

 

WHEREAS, the Grantee is an employee of the Company; and

 

WHEREAS, the grant of the shares of restricted stock (as governed by the
Company’s Amended and Restated 2004 Equity Incentive Plan (the “Plan”) to the
Grantee described herein has been approved by the Company’s Compensation
Committee.

 

NOW, THEREFORE, pursuant to the Plan, the Company, upon the terms and conditions
set forth herein, hereby grants to you                        restricted shares
of Common Stock, par value $.0001, (“Common Stock”) of the Company (the
“Restricted Shares”) effective as of the date hereof (the “Date of Grant”), and
subject to the terms and conditions of the Plan and the terms and conditions of
this Agreement.

 

1. Definitions. All capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Plan.

 

2. Issuance of Shares. In consideration of the Grantee’s service as an employee
of the Company, the Restricted Shares shall be issued to the Grantee, and, upon
payment to the Company by the Grantee of the aggregate par value thereof, which
payment shall be made within 10 days of the date hereof, shall be fully paid and
nonassessable and shall be represented by a certificate or certificates issued
in the name of the Grantee and endorsed with an appropriate legend referring to
the restrictions hereinafter set forth.

 

3. Restrictions on Transfer of Shares. The Restricted Shares may not be sold,
assigned, transferred, conveyed, pledged, exchanged or otherwise encumbered or
disposed of (each, a “Transfer”) by the Grantee, except to the Company, unless
and until they have become nonforfeitable as provided in Section 4 hereof. Any
purported encumbrance or disposition in violation of the provisions of this
Section 3 shall be void AB INITIO, and the other party to any such purported
transaction shall not obtain any rights to or interest in the Restricted Shares.
As and when permitted by the Plan, the Committee may in its sole discretion
waive the restrictions on transferability with respect to all or a portion of
the Restricted Shares. Notwithstanding the foregoing, Grantee may not Transfer
Restricted Shares which have become nonforfeitable as provided in Section 4
hereof unless such Restricted Shares are registered pursuant to the Securities
Act of 1933 (the “Securities Act”), are sold under Rule 144 promulgated under
the Securities Act or unless the Company, after consultation with counsel, and
its counsel agree with Grantee that such Transfer is not required to be
registered under the Securities Act.

 

4. Vesting of Shares.

 

(a) Subject to paragraph (b) below and Section 5 hereof, the Restricted Shares
shall vest and become nonforfeitable if the Grantee remains an employee of the
Company through the last day of the fiscal year relating to calendar year 2008.

 

(b) Notwithstanding the provisions of Section 4(a) above, the Restricted Shares
shall vest and become nonforfeitable as set forth in Section 4(a) above on the
vesting date only if the Company achieves: (i) an aggregate amount of Operating
Income for the fiscal years relating to calendar years 2006, 2007 and 2008, at
least equal to (ii) the aggregate amount of Minimum Operating Income for such
three fiscal years. For purposes of the Section 4, “Operating Income” shall
mean, with respect to any Person(s) for any period, the earnings of such
Person(s) for such period before interest and taxes for such period, determined
on a consolidated basis in accordance with United States generally accepted
accounting principles as in effect from time to time. “Minimum Operating Income”
shall mean, with respect to any fiscal year, targeted Operating Income with
respect to such fiscal year as such targeted Operating Income is (A) determined
in accordance with the Company’s budgeting and forecast procedures, and (B)
approved by the Committee. Determinations and interpretations of the Committee
on all matters relating to the Plan and this Agreement, including determinations
and interpretations with respect to Operating Income and Minimum Operating

 

1

--------------------------------------------------------------------------------


 

Income, shall be in the Committee’s sole discretion and shall be conclusive and
binding on the Grantee and the Company.

 

(c) Notwithstanding the provisions of Section 4(a) above, in connection with a
Change in Control, the provisions set forth in Section 13 of the Plan shall
govern with respect to the acceleration of the vesting of the Restricted Shares.

 

(d) Notwithstanding the provisions of Section 4(a) or 4(b) above, the Committee
may, in its sole discretion, vest or accelerate the vesting of shares of the
Restricted Shares at any time.

 

5. Forfeiture of Shares. If the Grantee ceases to be an employee of the Company
due to death or Disability during any period of restriction, any non-vested
Restricted Shares shall immediately vest and all restrictions on the Restricted
Shares shall lapse and certificate(s) representing such Restricted Shares shall
be delivered by the Company reasonably promptly upon a request by the Grantee.
If the Grantee ceases to be an employee of the Company for any other reason, any
non-vested Restricted Shares shall be forfeited by the Grantee and the
certificate(s) representing the non-vested portion of the Restricted Shares so
forfeited shall be canceled.

 

6. Dividend, Voting and Other Rights. Except as otherwise provided in this
Agreement, from and after the Date of Grant, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive any dividends that may be paid
thereto, provided, however, that any additional Common Stock or other securities
that the Grantee may become entitled to receive pursuant to a stock dividend,
stock split, recapitalization, combination of shares, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be subject to the same risk of forfeiture, certificate delivery
provisions and restrictions on transfer as the forfeitable Restricted Shares in
respect of which they are issued or transferred and shall become Restricted
Shares for the purposes of this Agreement.

 

7. Retention of Stock Certificate(s) by the Company. The certificate(s)
representing the Restricted Shares shall be held in custody by the Company,
together with a stock power in the form of Exhibit A hereto which shall be
endorsed in blank by the Grantee and delivered to the Company within 10 days of
the date hereof, until such shares have become nonforfeitable in accordance with
Section 4.

 

8. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws, provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue or release from restrictions on transfer any Restricted
Shares pursuant to this Agreement if such issuance or release would result in a
violation of any such law.

 

9. Withholding Taxes. If the Company shall be required to withhold any federal,
state, local or foreign tax in connection with any issuance or vesting of
Restricted Shares or other securities pursuant to this Agreement, and the
amounts available to the Company for such withholding are insufficient, the
Grantee shall pay the tax or make provisions that are satisfactory to the
Company for the payment thereof. The Grantee may elect to satisfy all or any
part of any such withholding obligation by surrendering to the Company a portion
of the Restricted Shares that become nonforfeitable hereunder, and the
Restricted Shares so surrendered by the Grantee shall be credited against any
such withholding obligation at the market value (determined with reference to
the then current price of the Company’s Common Stock as quoted on the New York
Stock Exchange) per Share of such Restricted Shares on the date of such
surrender.

 

10. Conformity with Plan. The Agreement and the Restricted Shares granted
pursuant hereto are intended to conform in all respects with, and are subject to
all applicable provisions of, the Plan (which is incorporated herein by
reference). Inconsistencies between this letter agreement and the Plan shall be
resolved in accordance with the terms of the Plan. By executing this Agreement,
you acknowledge and agree to be bound by all of the terms of this Agreement and
the Plan.

 

11. Amendments. The provisions of this Agreement may be amended and waived only
with the prior written consent of the Company and the Grantee.

 

12. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

2

--------------------------------------------------------------------------------


 

13. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Grantee and the successors and assigns of the
Company.

 

14. Notices. Any notice to the Company provided for herein shall be in writing
to the attention of the Secretary of the Company at Symmetry Medical Inc., 220
W. Market Street, Warsaw, Indiana 46580, and any notice to the Grantee shall be
addressed to the Grantee at his address currently on file with the Company.
Except as otherwise provided herein, any written notice shall be deemed to be
duly given if and when hand delivered, or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, or three business days after having been sent by a nationally
recognized overnight courier service, addressed as aforesaid. Any party may
change the address to which notices are to be given hereunder by written notice
to the other party as herein specified, except that notices of changes of
address shall be effective only upon receipt.

 

15. Governing Law. The laws of the State of New York, without giving effect to
the principles of conflict of laws thereof, shall govern the interpretation,
performance and enforcement of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

 

SYMMETRY MEDICAL INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

(Signature of Grantee)

 

 

 EXHIBIT “A”

FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                     ,              shares of the Common Stock, par value
$0.001 per share, of Symmetry Medical Inc., a Delaware corporation (the
“Company”) standing in its name on the books of said Company represented by
Certificate Number             , and does hereby irrevocably constitute and
appoint                      as attorney to transfer the said stock on the books
of the Company with full power of substitution in the premises.

 

Date:

 

 

 

 

 

 

 

 

 

 

Holder

 

3

--------------------------------------------------------------------------------